
	
		II
		109th CONGRESS
		2d Session
		S. 3483
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Ensign (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve national competitiveness through
		  enhanced education initiatives. 
	
	
		1.Short titleThis Act may be cited as the
			 National Innovation Education
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Improving prekindergarten through grade 16 education
				
				Sec. 101. Short title.
				Sec. 102. Purposes.
				Sec. 103. Definitions.
				Sec. 104. P–16 education stewardship system grants.
				Sec. 105. State application and plan.
				Sec. 106. P–16 education stewardship commission.
				Sec. 107. P–16 education data system.
				Sec. 108. Reports; technical assistance.
				Sec. 109. Authorization of appropriations.
				TITLE II—National Science Foundation Magnet Schools and
				Innovation-Based Learning
				Sec. 201. General definitions.
				Sec. 202. Magnet schools.
				Sec. 203. Innovation-based experiential learning.
				TITLE III—Teacher training and professional
				development
				Sec. 301 Baccalaureate degrees
				in mathematics and science with teacher certification.
				Sec. 302. Teachers professional development
				institutes.
				TITLE IV—STEM education and research
				Sec. 401. Definitions.
				Sec. 402. Graduate fellowships and graduate
				traineeships.
				Sec. 403. Professional science master’s degree
				programs.
				Sec. 404. Increased support for science education through the
				National Science Foundation.
				Sec. 405. A national commitment to basic research.
				Sec. 406. Study on service science.
			
		IImproving prekindergarten through grade 16
			 education 
			101.Short
			 titleThis title may be cited
			 as the College Pathway Act of 2006.
			102.PurposesThe purposes of this title are the
			 following:
				(1)To broaden the focus of Federal, State, and
			 local higher education programs to promote academic success in postsecondary
			 education, particularly with respect to mathematics, science, engineering, and
			 technology.
				(2)To increase the percentage of low-income
			 and minority students who are academically prepared to enter and successfully
			 complete postsecondary-level general education coursework.
				(3)To decrease the percentage of students
			 requiring developmental coursework through grants that enable States to
			 coordinate the public prekindergarten through grade 12 education system and the
			 postsecondary education system—
					(A)to ensure that covered institutions
			 articulate and publicize the prerequisite skills and knowledge expected of
			 incoming postsecondary students attending covered institutions, in order to
			 provide students and other interested parties with accurate information
			 pertaining to the students' necessary preparations for postsecondary
			 education;
					(B)to establish and implement middle school
			 and secondary school course enrollment guidelines while ensuring rigorous
			 content standards—
						(i)to ensure that public secondary school
			 students, in all major racial and ethnic groups, and income levels, complete
			 academic courses linked with academic success in mathematics, science,
			 engineering, and technology at the postsecondary level; and
						(ii)to increase the percentage of students in
			 each major racial group, ethnic group, and income level who graduate from
			 secondary school and enter postsecondary education with the academic
			 preparation necessary to successfully complete postsecondary-level general
			 education coursework, particularly with respect to mathematics, science,
			 engineering, and technology;
						(C)to implement programs and policies that
			 increase secondary school graduation rates while ensuring rigorous content
			 standards; and
					(D)to collect and analyze disaggregated
			 longitudinal student data throughout P–16 education in order to—
						(i)understand and improve students’ progress
			 throughout P–16 education;
						(ii)understand problems and needs throughout
			 P–16 education; and
						(iii)align prekindergarten through grade 12
			 academic standards and higher education standards so that more students are
			 prepared to successfully complete postsecondary-level general education
			 coursework.
						103.DefinitionsIn this title:
				(1)In
			 generalThe terms local
			 educational agency, parent, secondary school,
			 and State have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of
			 1965 (20
			 U.S.C. 7801).
				(2)Academic
			 assessmentsThe term
			 academic assessments means the academic assessments implemented by
			 a State educational agency pursuant to
			 section
			 1111(b)(3) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)).
				(3)Academic
			 standardsThe term
			 academic standards means the challenging academic content
			 standards and challenging student academic achievement standards adopted by a
			 State pursuant to
			 section
			 1111(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)).
				(4)Covered
			 institutionThe term
			 covered institution means an institution of higher education that
			 participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.).
				(5)Developmental
			 courseworkThe term
			 developmental coursework means coursework that a student is
			 required to complete in order to attain prerequisite knowledge or skills
			 necessary for entrance into a postsecondary degree or certification
			 program.
				(6)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given the term in
			 section 102 of the Higher Education Act of
			 1965 (20
			 U.S.C. 1002).
				(7)P–16
			 educationThe term P–16
			 education means the educational system from prekindergarten through the
			 conferring of a baccalaureate degree.
				(8)P–16
			 educatorThe term P–16
			 educator means an individual teaching in P–16 education.
				(9)SecretaryThe term Secretary means the
			 Secretary of Education.
				(10)StudentThe term student means any
			 student enrolled in a public school.
				104.P–16 education
			 stewardship system grants
				(a)Program
			 authorizedFrom amounts
			 appropriated under section 109 for a fiscal year, and subject to subsection
			 (b), the Secretary shall award grants, on a competitive basis, to States to
			 enable the States—
					(1)to establish—
						(A)P–16 education stewardship commissions in
			 accordance with section 106; or
						(B)P–16 education stewardship systems
			 consisting of—
							(i)a P–16 education stewardship commission in
			 accordance with section 106; and
							(ii)a P–16 education data system in accordance
			 with section 107; and
							(2)to carry out the activities and programs
			 described in the State application and plan submitted under section 105.
					(b)Award
			 BasisIn determining the
			 approval and amount of a grant under subsection (a), the Secretary shall give
			 priority to an application from a State that desires the grant to establish a
			 P–16 education stewardship system described in subsection (a)(1)(B).
				(c)Period of
			 grants
					(1)States
			 establishing P–16 education stewardship systemsEach grant made under this section to a
			 State to establish a P–16 education stewardship system described in subsection
			 (a)(1)(B) shall be awarded for a period of 5 years.
					(2)States
			 establishing P–16 education stewardship commissionsEach grant made under this section to a
			 State to establish a P–16 education stewardship commission described in
			 subsection (a)(1)(A) shall be awarded for a period of 3 years.
					105.State application
			 and plan
				(a)In
			 generalA State desiring a
			 grant under section 104 shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 reasonably require.
				(b)ContentsEach application submitted under this
			 section shall include, at a minimum, the following:
					(1)A demonstration that the State, not later
			 than 5 months after receiving grant funds under this title, will establish a
			 P–16 education stewardship commission described in section 106.
					(2)For a state applying for a grant under
			 section 104(a)(1)(B), a demonstration that the State, not later than 2 years
			 after receiving grant funds under this title, will implement, expand, or
			 improve a P–16 education data system described in section 107.
					(3)A demonstration that the State will work
			 with the State P–16 education stewardship commission and others as necessary to
			 examine the relationship among the content of postsecondary education admission
			 and placement exams, the prerequisite skills and knowledge required to
			 successfully take postsecondary-level general education coursework, the
			 prekindergarten through grade 12 courses and academic factors associated with
			 academic success at the postsecondary level, particularly with respect to
			 mathematics, science, engineering, and technology, and existing academic
			 standards and aligned academic assessments.
					(4)A description of how the State will, using
			 the information from the State P–16 education stewardship commission, increase
			 the percentage of students taking courses that have the highest correlation of
			 academic success at the postsecondary level, for each of the following groups
			 of students:
						(A)Economically disadvantaged students.
						(B)Students from each major racial and ethnic
			 group.
						(C)Students with disabilities.
						(D)Students with limited English
			 proficiency.
						(5)A description of how the State will
			 distribute the information in the P–16 education stewardship commission's
			 report under section 106(c)(4) to the public in the State, including public
			 secondary schools, local educational agencies, school counselors, P–16
			 educators, institutions of higher education, students, and parents.
					(6)An assurance that the State will continue
			 to pursue effective P–16 education alignment strategies after the end of the
			 grant period.
					106.P–16 education
			 stewardship commission
				(a)P–16 education
			 stewardship commission
					(1)In
			 generalEach State receiving
			 a grant under section 104 shall establish a P–16 education stewardship
			 commission that has the policymaking ability to meet the requirements of this
			 section.
					(2)Existing
			 commissionThe State may
			 designate an existing coordinating body or commission as the State P–16
			 education stewardship commission for purposes of this title, if the body or
			 commission meets, or is amended to meet, the basic requirements of this
			 section.
					(b)Membership
					(1)CompositionEach P–16 education stewardship commission
			 shall be composed of the Governor of the State, or the designee of the
			 Governor, and the stakeholders of the statewide education community, as
			 determined by the Governor or the designee of the Governor, such as—
						(A)the chief State official responsible for
			 administering prekindergarten through grade 12 education in the State;
						(B)the chief State official of the entity
			 primarily responsible for the supervision of institutions of higher education
			 in the State;
						(C)bipartisan representation from the State
			 legislative committee with jurisdiction over prekindergarten through grade 12
			 education and higher education;
						(D)representatives of 2- and 4-year
			 institutions of higher education in the State;
						(E)representatives of the business community;
			 and
						(F)at the discretion of the Governor, or the
			 designee of the Governor, representatives from prekindergarten through grade 12
			 and higher education governing boards and other organizations.
						(2)Chairperson;
			 meetingsThe Governor of the
			 State, or the designee of the Governor, shall serve as chairperson of the P–16
			 education stewardship commission and shall convene regular meetings of the
			 commission.
					(c)Duties of the
			 commission
					(1)Meetings of
			 covered institutions
						(A)In
			 generalEach State P–16
			 education stewardship commission shall convene regular meetings of the covered
			 institutions in the State for the purpose of assessing and reaching consensus
			 regarding—
							(i)the prerequisite skills and knowledge
			 expected of incoming freshmen to successfully engage in and complete
			 postsecondary-level general education coursework without the prior need to
			 enroll in developmental coursework; and
							(ii)patterns of coursework and other academic
			 factors that demonstrate the highest correlation with success in completing
			 postsecondary-level general education coursework and degree or certification
			 programs, particularly with respect to mathematics, science, engineering, and
			 technology.
							(B)Findings of
			 covered institutionsThe
			 covered institutions shall communicate to the P–16 education stewardship
			 commission the findings of the covered institutions, which—
							(i)shall include the consensus on the
			 prerequisite skills and knowledge, patterns of coursework, and other academic
			 factors described in subparagraph (A);
							(ii)shall address, at minimum, the subjects of
			 reading or language arts, history, mathematics, science, technology, and
			 engineering, and may cover additional academic content areas;
							(iii)shall be descriptive of content and
			 purpose, and shall not be limited to a simple listing of secondary course
			 names; and
							(iv)may be different for 2- and 4-year
			 institutions of higher education.
							(2)Commission
			 recommendationsNot later
			 than 18 months after a State receives a grant under section 104, and annually
			 thereafter for each year in the grant period, the State P–16 education
			 stewardship commission shall—
						(A)develop recommendations regarding the
			 prerequisite skills and knowledge, patterns of coursework, and other academic
			 factors described in paragraph (1)(A); and
						(B)develop recommendations and enact policies
			 to increase the success rate of students in the students’ transition from
			 secondary school to postsecondary education, including policies to increase
			 success rates for—
							(i)students of economic disadvantage;
							(ii)students of racial and ethnic
			 minorities;
							(iii)students with disabilities; and
							(iv)students with limited English
			 proficiency.
							(3)Commission
			 findingsNot later than 3
			 years after a State receives a grant under section 104(a)(1)(B), the State P–16
			 education stewardship commission shall—
						(A)compile and interpret the findings from the
			 P–16 education data system; and
						(B)include the compilation and interpretation
			 of the findings in the report described in paragraph (4)(A).
						(4)Reports
						(A)In
			 generalNot later than 18
			 months after a State receives a grant under section 104, and annually
			 thereafter for each year in the grant period, the State P–16 education
			 stewardship commission shall prepare and submit to the Secretary a clear and
			 concise report that shall include the recommendations described in
			 subparagraphs (A) and (B) of paragraph (2).
						(B)Distribution to
			 the publicNot later than 60
			 days after the submission of a report under subparagraph (A), each State P–16
			 education stewardship commission shall publish and widely distribute the
			 information in the report to the public in the State, including—
							(i)all public secondary schools and local
			 educational agencies;
							(ii)school counselors;
							(iii)P–16 educators;
							(iv)institutions of higher education;
			 and
							(v)students and parents, especially students
			 and parents of students listed in clauses (i) through (iv) of paragraph (2)(B)
			 and those entering grade 9 in the next academic year, to assist students and
			 parents in making informed and strategic course enrollment decisions.
							107.P–16 education data
			 system
				(a)EstablishmentNot later than 2 years after a State
			 receives a grant under section 104(a)(1)(B), the State shall establish a
			 Statewide longitudinal data system that provides each student, upon enrollment
			 in a public school or in a covered institution in the State, with a unique
			 identifier that is retained throughout the student’s enrollment in P–16
			 education in the State.
				(b)Valid data and
			 compliance with ferpaThe
			 State, through the implementation of the data system described in subsection
			 (a), shall—
					(1)ensure the implementation and use of valid
			 and reliable secondary school dropout data; and
					(2)ensure that the data system is compliant
			 with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C.
			 1232g).
					(c)Required
			 elements of a statewide data systemThe State shall ensure that the data system
			 described in subsection (a) includes the following elements:
					(1)A unique statewide student
			 identifier.
					(2)Student-level enrollment, demographic, and
			 program participation information.
					(3)Individual students' yearly test
			 records.
					(4)Information on students not tested by grade
			 and subject.
					(5)A teacher identifier system with the
			 ability to match teachers to students.
					(6)Student-level transcript information,
			 including information on courses completed and grades earned.
					(7)Student-level college readiness test
			 scores.
					(8)Student-level information about the points
			 at which students exit, transfer in, transfer out, drop out, or graduate P–16
			 education.
					(9)The capacity to communicate with higher
			 education data systems.
					(10)A State data audit system assessing data
			 quality, validity, and reliability.
					(d)Functions of
			 the statewide data systemIn
			 implementing the data system described in subsection (a), the State
			 shall—
					(1)identify factors that correlate to
			 students’ ability to successfully engage in and complete postsecondary-level
			 general education coursework without the need for prior developmental
			 coursework;
					(2)identify factors to increase the percentage
			 of low-income and minority students who are academically prepared to enter and
			 successfully complete postsecondary-level general education coursework;
			 and
					(3)use data to otherwise inform education
			 policy and practice.
					(e)Existing data
			 systemsA State may employ,
			 coordinate, or revise an existing data system for purposes of this section if
			 such data system produces valid and reliable information that satisfies the
			 requirements of subsections (b) through (d).
				108.Reports; technical
			 assistance
				(a)State
			 reports
					(1)Annual
			 reportEach State that
			 receives a grant under section 104 shall submit an annual report to the
			 Secretary for each year of the grant period that shall include a description of
			 the activities undertaken under the grant to improve academic readiness for
			 postsecondary-level general education coursework and course completion.
					(2)DisseminationEach State shall prepare and widely
			 disseminate the report described in paragraph (1) to the public in the State,
			 including secondary schools, local educational agencies, school counselors,
			 P–16 educators, institutions of higher education, students, and parents.
					(b)Secretary
			 reports
					(1)Annual
			 reportThe Secretary shall
			 submit an annual report to Congress that includes—
						(A)findings from the State reports submitted
			 under subsection (a)(1);
						(B)a description of the actions taken by the
			 Department of Education to assist States with creating P–16 education
			 stewardship commissions and P–16 education data systems;
						(C)a description of the actions and incentives
			 planned by the States' P–16 education stewardship commissions—
							(i)to help States align academic standards,
			 courses, and academic assessments with postsecondary academic expectations,
			 courses, and assessments;
							(ii)to help States increase the percentage of
			 minority and low-income students prepared to enter and succeed at the
			 postsecondary level; and
							(iii)to decrease postsecondary developmental
			 coursework enrollment rates of minority and low-income students;
							(D)a description of the actions and incentives
			 planned to help States reduce postsecondary developmental coursework enrollment
			 rates;
						(E)an assessment of the effectiveness of P–16
			 education stewardship commissions in improving college readiness and
			 eliminating the need for developmental coursework; and
						(F)recommendations regarding how to make the
			 P–16 education stewardship commissions more effective, and whether the
			 establishment of such commissions should be encouraged throughout the United
			 States.
						(2)AvailabilityThe Secretary shall make the annual report
			 described in paragraph (1) available to the public and to each State and
			 institution of higher education.
					(c)Technical
			 assistanceThe Secretary
			 shall provide, to the extent practicable, technical assistance to States and
			 institutions of higher education seeking technical assistance under this
			 title.
				109.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title $55,000,000 for fiscal
			 year 2007 and such sums as may be necessary for each of fiscal years 2008
			 through 2011.
			IINational Science Foundation Magnet Schools
			 and Innovation-Based Learning
			201.General
			 definitionsExcept as
			 otherwise provided, the terms used in this title have the meanings given the
			 terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801).
			202.Magnet
			 schools
				(a)PurposeThe purpose of this section is to assist in
			 the promotion of innovation and competitiveness by providing financial
			 assistance to eligible local educational agencies for—
					(1)the development and implementation of
			 magnet school programs that will assist eligible local educational agencies in
			 achieving systemic reforms and providing all students the opportunity to meet
			 challenging State academic content standards and student academic achievement
			 standards;
					(2)the development and design of innovative
			 educational methods, practices, and curriculum that promote student achievement
			 in science, mathematics, and technology courses;
					(3)improving the capacity of eligible local
			 educational agencies, including through professional development, to continue
			 operating magnet schools after Federal funding for the magnet schools is
			 terminated; and
					(4)ensuring that students enrolled in such
			 schools have access to a high quality education that will enable such students
			 to succeed academically and enroll in postsecondary education at a high
			 level.
					(b)DefinitionsIn this section:
					(1)DirectorThe term Director means the
			 Director of the National Science Foundation.
					(2)Eligible local
			 educational agencyThe term
			 eligible local educational agency means a local educational agency
			 described in section 5304 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7231c).
					(3)Magnet
			 schoolThe term magnet
			 school means a public elementary school or public secondary school
			 that—
						(A)offers a curriculum focused on science,
			 mathematics, and technology; and
						(B)attracts a substantial number of students
			 from different racial backgrounds.
						(c)Program
			 authorizedThe Director, in
			 accordance with this section, is authorized to award grants to eligible local
			 educational agencies, and consortia of such agencies where appropriate, to
			 carry out the purpose of this section for magnet schools.
				(d)Applications
			 and requirements
					(1)ApplicationsAn eligible local educational agency, or
			 consortium of such agencies, desiring to receive a grant under this section
			 shall submit an application to the Director at such time, in such manner, and
			 containing such information and assurances as the Director may reasonably
			 require.
					(2)Information and
			 assurancesEach application
			 submitted under paragraph (1) shall include—
						(A)a description of—
							(i)how a grant awarded under this section will
			 be used to promote instruction in science, mathematics, and technology;
							(ii)the manner and extent to which the magnet
			 school program will increase student academic achievement in the instructional
			 areas offered by the school;
							(iii)how the applicant will continue the magnet
			 school program after assistance under this section is no longer
			 available;
							(iv)how grant funds under this section will be
			 used—
								(I)to improve student academic achievement for
			 all students attending the magnet school programs; and
								(II)to implement services and activities that
			 are consistent with programs under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and
								(v)the criteria to be used in selecting
			 students to attend the proposed magnet school program; and
							(B)assurances that the applicant will—
							(i)use grant funds under this section for the
			 purpose specified in subsection (a);
							(ii)employ highly qualified teachers in the
			 courses of instruction assisted under this section; and
							(iii)carry out a high-quality education program
			 that will encourage greater parental involvement in decision making.
							(e)PriorityIn awarding grants under this section, the
			 Director shall give priority to applicants that propose to carry out new magnet
			 school programs or significantly revise existing magnet school programs.
				(f)Use of
			 funds
					(1)In
			 generalGrant funds made
			 available under this section may be used by an eligible local educational
			 agency or consortium of such agencies—
						(A)for planning and promotional activities
			 directly related to the development, expansion, continuation, or enhancement of
			 academic programs and services offered at magnet schools;
						(B)for the acquisition of books, materials,
			 and equipment (including computers), and the maintenance and operation of
			 materials, equipment, and computers, necessary to conduct programs in magnet
			 schools;
						(C)for the compensation, or subsidization of
			 the compensation, of elementary school and secondary school teachers who are
			 highly qualified, and instructional staff where applicable, who are necessary
			 to conduct programs in magnet schools;
						(D)for activities, which may include
			 professional development, that will build the capacity of the eligible local
			 educational agency, or consortium of such agencies, to operate magnet school
			 programs once the grant period has ended;
						(E)to enable the eligible local educational
			 agency, or consortium of such agencies, to have more flexibility in the
			 administration of a magnet school program in order to serve students attending
			 a school who are not enrolled in a magnet school program; and
						(F)to enable the eligible local educational
			 agency, or consortium of such agencies, to have flexibility in designing magnet
			 schools for students in all elementary school and secondary school
			 grades.
						(2)Special
			 ruleGrant funds under this
			 section may be used for activities described in paragraphs (2) and (3) of
			 subsection (a) only if the activities are directly related to improving—
						(A)student academic achievement based on the
			 State's challenging academic content standards and student academic achievement
			 standards; or
						(B)student skills in or knowledge of
			 mathematics, science, and technology as well as other core academic
			 subjects.
						(g)ProhibitionGrants under this section may not be used
			 for transportation or any activity that does not augment academic
			 improvement.
				(h)Limitation
					(1)Duration of
			 awardsA grant under this
			 section shall be awarded for a period that shall not exceed 3 fiscal
			 years.
					(2)Limitation on
			 planning fundsAn eligible
			 local educational agency, or consortium of agencies, may expend for planning
			 (professional development shall not be considered to be planning for the
			 purposes of this subsection) not more than 50 percent of the grant funds
			 received under this section for the first year of the program and not more than
			 15 percent of such funds for each of the second and third such years.
					(3)AmountNo eligible local educational agency, or
			 consortium of such agencies, awarded a grant under this section shall receive
			 more than $4,000,000 under this section for any one fiscal year.
					(4)TimingTo the extent practicable, the Secretary
			 shall award grants for any fiscal year under this section not later than July 1
			 of the applicable fiscal year.
					(i)Evaluations
					(1)ReservationThe Director may reserve not more than 2
			 percent of the funds appropriated to carry out this section for any fiscal year
			 to carry out evaluations, provide technical assistance, and carry out
			 dissemination projects with respect to magnet school programs assisted under
			 this section.
					(2)ContentsEach evaluation described in paragraph (1)
			 at a minimum shall address—
						(A)how and the extent to which magnet school
			 programs lead to educational quality and improvement;
						(B)the extent to which magnet school programs
			 enhance student access to high quality education; and
						(C)the extent to which magnet school programs
			 differ from other school programs in terms of the organizational
			 characteristics and resource allocation of such magnet school programs.
						203.Innovation-based
			 experiential learning
				(a)Pilot
			 program
					(1)Program
			 authorizedThe Director of
			 the National Science Foundation shall award grants to local educational
			 agencies to enable the local educational agencies to implement innovation-based
			 experiential learning in a total of 500 elementary schools or middle schools in
			 the United States.
					(2)ApplicationA local educational agency desiring a grant
			 under this section shall submit an application at such time, in such manner,
			 and accompanied by such information as the Director of the National Science
			 Foundation may require.
					(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section $10,000,000 for fiscal
			 year 2007 and $20,000,000 for each of the fiscal years 2008 and 2009.
				IIITeacher training and professional
			 development
			301.Baccalaureate
			 degrees in mathematics and science with teacher certification
				(a)DefinitionsUnless otherwise specified in this section,
			 the terms used in this section have the meanings given the terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(b)Grants
			 authorizedFrom the amounts
			 authorized under subsection (h), the Secretary shall award grants to eligible
			 recipients to enable the eligible recipients to provide integrated courses of
			 study in mathematics, science, or engineering and teacher education, that lead
			 to a baccalaureate degree in mathematics, science, or engineering with
			 concurrent teacher certification.
				(c)Definition of
			 eligible recipientIn this
			 section, the term eligible recipient means any department of
			 mathematics, science, or engineering of an institution of higher
			 education.
				(d)Award and
			 duration
					(1)AwardThe Secretary shall award a grant under
			 this section to each eligible recipient that collaborates with a teacher
			 preparation program at an institution of higher education to develop
			 undergraduate degrees in mathematics, science, or engineering with pedagogy
			 education and teacher certification.
					(2)DurationThe Secretary shall award a grant under
			 this section to each eligible recipient in an amount that is not more than
			 $1,000,000 per year for a period of 5 years.
					(e)Matching
			 requirementEach eligible
			 recipient receiving a grant under this section shall provide, from non-Federal
			 sources (provided in cash or in kind), to carry out the activities supported by
			 the grant, an amount that is not less than 25 percent of the amount of the
			 grant for the first year of the grant, not less than 35 percent of the amount
			 of the grant for the second year of the grant, and not less than 50 percent of
			 the amount of the grant for each succeeding fiscal year of the grant.
				(f)Application
					(1)In
			 generalEach eligible
			 recipient desiring a grant under this section shall submit an application to
			 the Secretary at such time, in such manner, and accompanied by such information
			 as the Secretary may require.
					(2)ContentsEach application submitted pursuant to
			 paragraph (1) shall include—
						(A)a description of how the eligible recipient
			 will use grant funds to develop and administer undergraduate degrees in
			 mathematics, science, or engineering with pedagogy education and teacher
			 certification, including a description of proposed high-quality research and
			 laboratory experiences that will be available to students;
						(B)a description of how the mathematics,
			 science, or engineering departments will coordinate with a teacher preparation
			 program to carry out the activities authorized under this section;
						(C)a resource assessment that describes the
			 resources available to the eligible recipient, the intended use of the grant
			 funds, and the commitment of the resources of the eligible recipient to the
			 activities assisted under this section, including financial support, faculty
			 participation, time commitments, and continuation of the activities assisted
			 under the grant when the grant period ends;
						(D)an evaluation plan, including measurable
			 objectives and benchmarks for—
							(i)improving student retention;
							(ii)increasing the percentage of highly
			 qualified mathematics and science teachers; and
							(iii)improving kindergarten through grade 12
			 student academic performance in mathematics and science;
							(E)a description of the activities the
			 eligible recipient will conduct to ensure graduates of the program keep
			 informed of the latest developments in the respective fields;
						(F)a description of how the eligible recipient
			 will work with local educational agencies in the area in which the eligible
			 recipient is located and, to the extent practicable, with local educational
			 agencies where graduates of the program authorized under this section are
			 employed, to ensure that the activities required under subsection (g)(3) are
			 carried out; and
						(G)a description of efforts to encourage
			 applications to the program from underrepresented groups, including women and
			 minority groups.
						(g)Authorized
			 activitiesAn eligible
			 recipient shall use the funds received under this section—
					(1)to develop and administer teacher education
			 and certification programs with in-depth content education and subject-specific
			 education in pedagogy, leading to baccalaureate degrees in mathematics,
			 science, or engineering with concurrent teacher certification;
					(2)to offer high-quality research experiences
			 and training in the use of educational technology; and
					(3)to work with local educational agencies in
			 the area in which the eligible recipient is located and, to the extent
			 practicable, with local educational agencies where graduates of the program
			 authorized under this section are employed, to support the new teachers during
			 the initial years of teaching, which may include—
						(A)promoting effective teaching skills;
						(B)development of skills in educational
			 interventions based on scientifically-based research;
						(C)providing opportunities for high-quality
			 teacher mentoring;
						(D)providing opportunities for regular
			 professional development;
						(E)interdisciplinary collaboration among
			 exemplary teachers, faculty, researchers, and other staff who prepare new
			 teachers; and
						(F)allowing time for joint lesson planning and
			 other constructive collaborative activities.
						(h)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section $30,000,000 for fiscal
			 year 2007 and such sums as may be necessary for each of the fiscal years 2008
			 through 2013.
				302.Teachers
			 professional development institutesTitle II of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1021 et seq.) is amended by adding at the end the following:
				
					CTeachers
				professional development institutes
						241.Short
				titleThis part may be cited
				as the Teachers Professional Development Institutes Act.
						242.PurposeThe purpose of this part is to provide
				Federal assistance to support the establishment and operation of Teachers
				Professional Development Institutes for local educational agencies that serve
				significant low-income populations in States throughout the Nation—
							(1)to promote innovative and effective
				approaches to improving teacher quality through the use of the Teacher
				Institute Model that encourages collaboration between urban school teachers and
				university faculty;
							(2)to improve student learning; and
							(3)to enhance the quality of teaching by
				strengthening the subject matter mastery and pedagogical skills of current
				teachers through continuing teacher preparation, particularly with respect to
				mathematics, science, technology, and engineering.
							243.DefinitionsIn this part:
							(1)Poverty
				lineThe term poverty
				line means the poverty line (as defined by the Office of Management and
				Budget, and revised annually in accordance with section 673(2) of the Community
				Services Block Grant Act) applicable to a family of the size involved.
							(2)Significant
				low-income populationThe
				term significant low-income population means a student population
				of which not less than 25 percent are from families with incomes below the
				poverty line.
							(3)StateThe term State means each of
				the several States of the United States, the District of Columbia, and the
				Commonwealth of Puerto Rico.
							(4)Teachers
				Professional Development InstituteThe term Teachers Professional
				Development Institute means a partnership or joint venture between or
				among 1 or more institutions of higher education, and 1 or more local
				educational agencies serving a significant low-income population, which
				partnership or joint venture—
								(A)is entered into for the purpose of
				improving the quality of teaching and learning through collaborative seminars
				designed to enhance both the subject matter and the pedagogical resources of
				the seminar participants, particularly with respect to mathematics, science,
				technology, and engineering; and
								(B)works in collaboration to determine the
				direction and content of the collaborative seminars.
								244.Grant
				authority
							(a)In
				generalThe Secretary is
				authorized—
								(1)to award grants to Teachers Professional
				Development Institutes to encourage the establishment and operation of Teachers
				Professional Development Institutes where not less than 50 percent of
				collaborative seminars are targeted to the fields of mathematics, science,
				technology, and engineering; and
								(2)to provide technical assistance, either
				directly or through existing Teachers Professional Development Institutes, to
				assist local educational agencies and institutions of higher education in
				preparing to establish and in operating Teachers Professional Development
				Institutes.
								(b)Selection
				criteriaIn selecting a
				Teachers Professional Development Institute for a grant under this part, the
				Secretary shall consider—
								(1)the extent to which the proposed Teachers
				Professional Development Institute will serve a community with a significant
				low-income population;
								(2)the extent to which the proposed Teachers
				Professional Development Institute will follow the Understandings and Necessary
				Procedures that have been developed following the National Demonstration
				Project;
								(3)the extent to which the local educational
				agency participating in the proposed Teachers Professional Development
				Institute has a high percentage of teachers who are unprepared or under
				prepared to teach the core academic subjects the teachers are assigned to
				teach, particularly in the areas of mathematics, science, technology, and
				engineering; and
								(4)the extent to which the proposed Teachers
				Professional Development Institute will receive a level of support from the
				community and other sources that will ensure the requisite long-term commitment
				for the success of a Teachers Professional Development Institute.
								(c)Consultation
								(1)In
				generalIn evaluating
				applications under subsection (b), the Secretary may request the advice and
				assistance of existing Teachers Professional Development Institutes.
								(2)State
				agenciesIf the Secretary
				receives 2 or more applications for new Teachers Professional Development
				Institutes that propose serving the same State, the Secretary shall consult
				with the State educational agency regarding the applications.
								(d)Fiscal
				agentFor the purpose of this
				part, an institution of higher education participating in a Teachers
				Professional Development Institute shall serve as the fiscal agent for the
				receipt of grant funds under this part.
							(e)LimitationsA grant under this part—
								(1)shall be awarded for a period not to exceed
				5 years; and
								(2)shall not exceed 50 percent of the total
				costs of the eligible activities, as determined by the Secretary.
								245.Eligible
				activities
							(a)In
				generalA Teachers
				Professional Development Institute that receives a grant under this part may
				use the grant funds—
								(1)for the planning and development of
				applications for the establishment of Teachers Professional Development
				Institutes;
								(2)to provide assistance to existing Teachers
				Professional Development Institutes established during the National
				Demonstration Project to enable the Teachers Professional Development
				Institutes—
									(A)to further develop existing Teachers
				Professional Development Institutes; or
									(B)to support the planning and development of
				applications for new Teachers Professional Development Institutes;
									(3)for the salary and necessary expenses of a
				full-time director to plan and manage such Teachers Professional Development
				Institute and to act as liaison between the participating local educational
				agency and institution of higher education;
								(4)to provide staff, equipment, and supplies,
				and to pay other operating expenses for the development and maintenance of
				Teachers Professional Development Institutes;
								(5)to provide stipends for teachers
				participating in collaborative seminars in the sciences and humanities, and to
				provide remuneration for those members of the higher education faculty who lead
				the seminars; and
								(6)to provide for the dissemination through
				print and electronic means of curriculum units prepared in conjunction with
				Teachers Professional Development Institutes seminars.
								(b)Technical
				assistanceThe Secretary may
				use not more than 25 percent of the funds appropriated to carry out this part
				to provide technical assistance to facilitate the establishment and operation
				of Teachers Professional Development Institutes. For the purpose of this
				subsection, the Secretary may contract with existing Teachers Professional
				Development Institutes to provide all or a part of the technical assistance
				under this subsection.
							246.Application,
				approval, and agreement
							(a)In
				generalTo receive a grant
				under this part, a Teachers Professional Development Institute shall submit an
				application to the Secretary that—
								(1)meets the requirement of this part and any
				regulations under this part;
								(2)includes a description of how the Teachers
				Professional Development Institute intends to use funds provided under the
				grant;
								(3)includes such information as the Secretary
				may require to apply the criteria described in section 244(b);
								(4)includes measurable objectives for the use
				of the funds provided under the grant; and
								(5)contains such other information and
				assurances as the Secretary may require.
								(b)ApprovalThe Secretary shall—
								(1)promptly evaluate an application received
				for a grant under this part; and
								(2)notify the applicant within 90 days of the
				receipt of a completed application of the Secretary’s approval or disapproval
				of the application.
								(c)AgreementUpon approval of an application, the
				Secretary and the Teachers Professional Development Institute shall enter into
				a comprehensive agreement covering the entire period of the grant.
							247.Reports and
				evaluations
							(a)ReportEach Teachers Professional Development
				Institute receiving a grant under this part shall report annually on the
				progress of the Teachers Professional Development Institute in achieving the
				purpose of this part and the purposes of the grant.
							(b)Evaluation and
				dissemination
								(1)EvaluationThe Secretary shall evaluate the activities
				funded under this part and submit an annual report regarding the activities to
				the Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of
				Representatives.
								(2)DisseminationThe Secretary shall broadly disseminate
				successful practices developed by Teachers Professional Development
				Institutes.
								(c)RevocationIf the Secretary determines that a Teachers
				Professional Development Institute is not making substantial progress in
				achieving the purpose of this part and the purposes of the grant by the end of
				the second year of the grant under this part, the Secretary may take
				appropriate action, including revocation of further payments under the grant,
				to ensure that the funds available under this part are used in the most
				effective manner.
							248.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part—
							(1)$4,000,000 for fiscal year 2007;
							(2)$5,000,000 for fiscal year 2008;
							(3)$6,000,000 for fiscal year 2009;
							(4)$7,000,000 for fiscal year 2010; and
							(5)$8,000,000 for fiscal year
				2011.
							.
			IVSTEM education and research
			401.DefinitionsIn this title:
				(1)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(2)Professional
			 science master's degree programThe term professional science
			 master's degree program means a graduate degree program in science and
			 mathematics that extends science training to strategic planning and business
			 management and focuses on multidisciplinary specialties such as business and
			 information technology (IT), biology and IT (bioinformatics), and computational
			 chemistry.
				(3)Service
			 scienceThe term
			 service science means curriculums, research programs, and training
			 regimens, including service sciences, management, and engineering (SSME)
			 programs, that exist or that are being developed to teach individuals to apply
			 technology, organizational process management, and industry-specific knowledge
			 to solve complex problems.
				(4)SSMEThe term SSME means the
			 discipline known as service sciences, management, and engineering that—
					(A)applies scientific, engineering, and
			 management disciplines to tasks that one organization performs beneficially for
			 others, generally as part of the services sector of the economy; and
					(B)integrates computer science, operations
			 research, industrial engineering, business strategy, management sciences, and
			 social and legal sciences, in order to encourage innovation in how
			 organizations create value for customers and shareholders that could not be
			 achieved through such disciplines working in isolation.
					402.Graduate fellowships
			 and graduate traineeships
				(a)Graduate
			 Research Fellowship Program
					(1)In
			 generalDuring the 5-year
			 period beginning on the date of the enactment of this Act, the Director of the
			 National Science Foundation shall expand the Graduate Research Fellowship
			 Program of the Foundation so that an additional 1250 fellowships are awarded to
			 United States citizens under such Program during such period.
					(2)Extension of
			 fellowship periodThe
			 Director of the National Science Foundation is authorized to award fellowships
			 under the Graduate Research Fellowship Program for a period of 5 years, subject
			 to funds being made available for such purpose.
					(3)Authorization
			 of appropriationsIn addition
			 to any other amounts authorized to be appropriated, there are authorized to be
			 appropriated $51,000,000 for each of the fiscal years 2007 through 2011 to
			 provide an additional 250 fellowships under the Graduate Research Fellowship
			 Program during each such fiscal year.
					(b)Integrative
			 Graduate Education and Research Traineeship program
					(1)In
			 generalDuring the 5-year
			 period beginning on the date of the enactment of this Act, the Director of the
			 National Science Foundation shall expand the Integrative Graduate Education and
			 Research Traineeship program of the Foundation so that an additional 1,250
			 United States citizens are awarded grants under such program during such
			 period.
					(2)Authorization
			 of appropriationsIn addition
			 to any other amounts authorized to be appropriated, there are authorized to be
			 appropriated $51,000,000 for each of the fiscal years 2007 through 2011 to
			 provide grants to an additional 250 individuals under the Integrative Graduate
			 Education and Research Traineeship program during each such fiscal year.
					403.Professional science
			 master’s degree programs
				(a)Clearinghouse
					(1)DevelopmentFrom amounts appropriated under subsection
			 (c), the Director of the National Science Foundation shall establish a
			 clearinghouse, in collaboration with 4-year institutions of higher education,
			 industries, and Federal agencies that employ science-trained personnel, to
			 share program elements used in successful professional science master’s degree
			 programs.
					(2)AvailabilityThe Director of the National Science
			 Foundation shall make the clearinghouse of program elements developed under
			 paragraph (1) available to institutions of higher education that are developing
			 professional science master’s degree programs.
					(b)Pilot
			 programs
					(1)Program
			 authorizedFrom amounts
			 appropriated under subsection (c), the Director of the National Science
			 Foundation shall award grants for pilot programs to 4-year institutions of
			 higher education to facilitate the institutions’ creation or improvement of
			 professional science master’s degree programs.
					(2)ApplicationA 4-year institution of higher education
			 desiring a grant under this section shall submit an application at such time,
			 in such manner, and accompanied by such information as the Director of the
			 National Science Foundation may require. The application shall include—
						(A)a description of the professional science
			 master’s degree program that the institution of higher education will
			 implement;
						(B)the amount of funding from non-Federal
			 sources, including from private industries, that the institution of higher
			 education shall use to support the professional science master’s degree
			 program; and
						(C)an assurance that the institution of higher
			 education shall encourage students in the professional science master’s degree
			 program to apply for all forms of Federal assistance available to such
			 students, including applicable graduate fellowships and student financial
			 assistance under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.).
						(3)Preference for
			 alternative funding sourcesThe Director of the National Science
			 Foundation shall give preference in making awards to 4-year institutions of
			 higher education seeking Federal funding to support pilot professional science
			 master’s degree programs, to those applicants that secure more than
			 2/3 of the funding for such professional science master’s
			 degree programs from sources other than the Federal Government.
					(4)Number of
			 grants; time period of grants
						(A)Number of
			 grantsSubject to the
			 availability of appropriated funds, the Director of the National Science
			 Foundation shall award grants under paragraph (1) to a maximum of 200 4-year
			 institutions of higher education.
						(B)Time period of
			 grantsGrants awarded under
			 this section shall be for one 3-year term. Grants may be renewed only once for
			 a maximum of 2 additional years.
						(5)Evaluation and
			 reports
						(A)Development of
			 performance benchmarksPrior
			 to the start of the grant program, the National Science Foundation, in
			 collaboration with 4-year institutions of higher education, shall develop
			 performance benchmarks to evaluate the pilot programs assisted by grants under
			 this section.
						(B)EvaluationFor each year of the grant period, the
			 Director of the National Science Foundation, in consultation with 4-year
			 institutions of higher education, industry, and Federal agencies that employ
			 science-trained personnel, shall complete an evaluation of each pilot program
			 assisted by grants under this section. Any pilot program that fails to satisfy
			 the performance benchmarks developed under subparagraph (A) shall not be
			 eligible for further funding.
						(C)ReportNot later than 180 days after the
			 completion of an evaluation described in subparagraph (B), the Director of the
			 National Science Foundation, in consultation with industries and Federal
			 agencies that employ science-trained personnel, shall submit a report to
			 Congress that includes—
							(i)the results of the evaluation described in
			 subparagraph (B); and
							(ii)recommendations for administrative and
			 legislative action that could optimize the effectiveness of the pilot programs,
			 as the Director determines to be appropriate.
							(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section $20,000,000 for fiscal
			 year 2007 and such sums as may be necessary for each succeeding fiscal
			 year.
				404.Increased support
			 for science education through the National Science FoundationThere are authorized to be appropriated to
			 carry out the science, mathematics, engineering, and technology talent
			 expansion program under section 8(7) of the National Science Foundation
			 Authorization Act of 2002 (Public Law 107–368, 116 Stat. 3042) the following
			 amounts:
				(1)For fiscal year 2007, $35,000,000.
				(2)For fiscal year 2008, $50,000,000.
				(3)For fiscal year 2009, $100,000,000.
				(4)For fiscal year 2010, $150,000,000.
				405.A national
			 commitment to basic research
				(a)Plan for
			 increased researchNot later
			 than 180 days after the date of the enactment of this Act, the Director of the
			 National Science Foundation shall submit to Congress a comprehensive, multiyear
			 plan that describes how the funds authorized in subsection (b) shall be used.
			 Such plan shall be developed with a focus on utilizing basic research in
			 physical science and engineering to optimize the United States economy as a
			 global competitor and leader in productive innovation.
				(b)Increased
			 funding for National Science FoundationThere are authorized to be appropriated to
			 the National Science Foundation for the purpose of doubling research funding
			 the following amounts:
					(1)$6,440,000,000 for fiscal year 2007.
					(2)$7,280,000,000 for fiscal year 2008.
					(3)$8,120,000,000 for fiscal year 2009.
					(4)$8,960,000,000 for fiscal year 2010.
					(5)$9,800,000,000 for fiscal year 2011.
					(c)Recommendations
			 for research and development fundingNot later than 1 year after the date of the
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy shall evaluate and, as appropriate, submit to Congress recommendations
			 for an increase in funding for research and development in physical sciences
			 and engineering in consultation with agencies and departments of the United
			 States with significant research and development budgets.
				406.Study on service
			 science
				(a)Sense of
			 CongressIt is the sense of
			 Congress that, in order to strengthen the competitiveness of United States
			 enterprises and institutions and to prepare the people of the United States for
			 high-wage, high-skill employment, the Federal Government should better
			 understand and respond strategically to the emerging vocation and learning
			 discipline known as service science.
				(b)StudyNot later than 270 days after the date of
			 the enactment of this Act, the Director of the National Science Foundation
			 shall conduct a study and report to Congress regarding how the Federal
			 Government should support, through research, education, and training, the new
			 discipline of service science.
				(c)Outside
			 resourcesIn conducting the
			 study under subsection (b), the Director of the National Science Foundation
			 shall consult with leaders from 2- and 4-year institutions of higher education,
			 leaders from corporations, and other relevant parties.
				
